UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO Amendment No. 1 TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) or 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 CARDIOME PHARMA CORP. (Name of Subject Corporation (issuer)) CARDIOME PHARMA CORP. (Issuer) (Name of Filing Persons (identify status as offeror, issuer or other person)) Common Shares, Without Par Value (Title of Class of Securities) 14159U202 (CUSIP Number of Class of Securities) Cardiome Pharma Corp.
